 



Exhibit 10.17
December 14, 2005
Mr. Michael E. Kalogris
1100 Cassatt Road
Berwyn, PA 19312
Dear Mr. Kalogris:
     You previously entered into an employment agreement with SunCom Wireless
Management Company, Inc. (f/k/a Triton Management Company, Inc.) (the “Company”)
and its parent, SunCom Wireless PCS Holdings, Inc. (f/k/a Triton PCS Holdings,
Inc.) (“SunCom”), dated as of February 4, 1998 (the “Original Employment
Agreement”) and thereafter amended by an Amendment No. 1 dated June 30, 1998, an
Amendment No. 2 dated December 31, 1998, an Amendment No. 3 dated June 8, 1999,
a certain Letter Agreement (the “2003 Letter Agreement”) dated May 6, 2003, and
a certain Letter Agreement (the "2005 Letter Agreement”) dated December 2, 2005.
The Original Employment Agreement as amended by Amendments Nos. 1, 2 and 3, the
2003 Letter Agreement and the 2005 Letter Agreement is referred to herein as the
“Existing Employment Agreement”. Except as otherwise defined herein, all
capitalized terms used herein shall have the meanings set forth in the Existing
Employment Agreement.
     The Existing Employment Agreement’s current term of three (3) years is
scheduled to expire on February 3, 2006 and will automatically renew for
successive one-year extensions in the absence of either party providing a notice
of nonrenewal. On behalf of SunCom and the Company, in light of the services
performed by you as SunCom’s Chairman and Chief Executive Officer and as the
Company’s Chief Executive Officer, SunCom and the Company in this letter
agreement (this “Agreement”) hereby agree to modify the terms of your Existing
Employment Agreement as set forth below:
     1. Term. The term of your employment, as amended hereby, shall be extended
until and shall continue through February 3, 2010 (the “New Expiration Date”),
unless earlier terminated in accordance with the terms of the Existing
Employment Agreement. The term will extend automatically for successive one-year
periods commencing on such date unless either party provides written notice to
the other party at least sixty (60) days prior to any renewal date.
     2. Base Salary. Effective January 1, 2006, your base salary under your
employment contract shall be increased to five hundred thousand dollars
($500,000). Thereafter, the Compensation Committee of the Board of Directors of
SunCom (the “Committee”) shall review your base salary and may, in its
discretion, increase (but not decrease) such base salary as it deems
appropriate.
     3. Contractual Payment Subject to Forfeiture. In consideration for your
execution and delivery of this Agreement, you will be entitled to receive an
additional payment in the amount of five hundred thousand dollars ($500,000).
Such amount will be paid to you in a single lump sum on the first regular
payroll date occurring during calendar year 2006. Notwithstanding the foregoing,
you shall be required to return a portion of this payment in the

 



--------------------------------------------------------------------------------



 



Mr. Michael E. Kalogris
December 20, 2005
Page 2
event that prior to February 3, 2009 (the “Forfeiture Date”) (i) you resign from
employment (other than for Good Reason) or (ii) your employment is terminated
for Cause. The portion of the payment to be repaid to the Company in such event
shall be equal to the amount of the payment multiplied by a fraction, the
numerator of which is the number of full calendar months remaining between the
date of any such resignation or termination and the Forfeiture Date, and the
denominator of which is 36. Such amount shall be repaid to the Company within
five (5) business days following any such resignation or termination.
     4. Annual Bonus. The parties acknowledge and agree that: (i) Schedule II of
the Existing Employment Agreement shall no longer be effective or binding upon
the parties; (ii) the “Bonus Target” for purpose of calculating the annual bonus
payable to Executive shall be 100% of his Base Salary; and (iii) the amount of
Executive’s annual bonus shall be calculated by multiplying the Bonus Target by
the percentage of the goals associated with that year’s bonus Executive achieved
during such year. By of illustration, if Executive achieves in a given year 50%
of the goals associated with that year’s annual bonus, he will be entitled to
50% of the Bonus Target; if Executive achieves in a given year 120% of such
goals, he will be entitled to 120% of the Bonus Target.
     5. Other Permitted Activities. From and after February 4, 2006:
(i) Section 8 of the 2003 Letter Agreement shall no longer be effective; and
(ii) the third sentence of Section 2 of the Original Employment Agreement shall
be amended and restated in its entirety to read as follows:
“Nothing contained herein shall preclude Executive from: (i) serving on the
board of directors (or equivalent body) of up to two (2) other for-profit
business corporations or entities with the consent of the Board of Directors of
SunCom (which consent shall not be unreasonably withheld, conditioned or
delayed); (ii) serving on the board (or comparable governing body) of, or
working for, any charitable or community organization or any trade association;
(iii) serving on the board of advisors of WallerSutton 2000, LP (which shall be
deemed to be one of the two permitted Board memberships under clause (i) above);
(iv) pursuing his personal financial and legal affairs; and (v) serving on the
board of directors (or comparable governing body) of SunCom or any direct or
indirect Subsidiary of SunCom (including the Company) so long as such activities
referred to in clauses (i) through (v), individually or collectively, do not
interfere in any material respect with the performance of Executive’s duties
hereunder.”
     6. Perquisites. Notwithstanding Section 4(b) (or any other provision) of
the Existing Employment Agreement, Executive, from and after January 1, 2006,
shall be entitled to: (i) a monthly automobile allowance of $1,800; (ii) tax
advisory, preparation and related services from SunCom’s independent accountants
at the Company’s expense, not to exceed $5,000 in any calendar year; (iii) a
driver of Executive’s choosing to be engaged or employed by the Company to
transport Executive to and from the airport and to out-of-town business-related
meetings and other functions; and (iv) compensation for vacation days not used
by Executive during any

 



--------------------------------------------------------------------------------



 



Mr. Michael E. Kalogris
December 20, 2005
Page 3
calendar year (based upon Executive’s Base Salary during such calendar year),
payable not later than January 31st of the following calendar year.
     7. Stock Awards. Executive shall be eligible to receive additional awards
under SunCom’s 1999 Stock and Incentive Plan (or any successor thereto) (the
“Plan”) under the terms of the Plan as may be approved by the Committee from
time to time.
     8. Benefits Upon Termination. Notwithstanding Sections 5(b) and 5(c) (or
any other provision) of the Existing Employment Agreement, in the event of a
termination of Executive’s employment (i) by reason of his death or Disability,
(ii) by the Company Without Cause, (iii) by the Company by notice of non-renewal
pursuant to Section 1 of this Agreement, or (iv) by Executive for Good Reason,
then Executive shall be entitled (in addition to any other benefits, payments or
compensation provided for in the Existing Employment Agreement) to:
          (a) a severance benefit in the amount of his Base Salary in effect on
the date of such termination;
          (b) an annual bonus for the calendar year during which such
termination occurs (without regard to when during such year such termination
occurs) calculated (i) in accordance with Section 4 hereof and (ii) as if
Executive had achieved 100% of his bonus-based goals for such calendar year; and
          (c) immediate vesting of all unvested shares of SunCom owned by
Executive as of the date of such termination (whether such shares are subject to
the Plan or a restricted stock award letter agreement or comparable agreement).
          The benefits described in Sections 8(a) and 8(b) above shall be
payable in a single lump sum as soon as practicable, but in no event more than
ten (10) business days, following the end of the Employment Period; provided
that in the event that such benefits constitute “deferred compensation” payable
to a “key employee” of a publicly-traded corporation pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended, such benefits shall not be
payable until six months following Executive’s separation from service.
     9. Territory. From and after the date hereof, the term “Territory” as used
in Section 6(a) of the Existing Employment Agreement shall mean:
          (a) With respect to Executive’s non-competition obligations during the
Employment Period, the geographic areas in which SunCom and its direct and
indirect Subsidiaries (including the Company) do business during the Employment
Period; and
          (b) With respect to Executive’s non-competition obligations during the
one-year period following the Employment Period, the geographic areas in which
SunCom and its direct and indirect Subsidiaries (including the Company) are
doing business as of the termination date of Executive’s employment with the
Company.
     10. Dispute Resolution. Section 9(n) of the Existing Employment Agreement
is hereby by amended to add the following sentence to the end of such provision:

 



--------------------------------------------------------------------------------



 



Mr. Michael E. Kalogris
December 20, 2005
Page 4
“Notwithstanding the foregoing, the parties agree that prior to the commencement
of any arbitration proceedings to resolve any dispute, controversy or claim
arising in connection with this Agreement, the parties shall, upon the request
of any party, attempt in good faith to resolve such dispute, controversy or
claim through non-binding mediation pursuant to the Commercial Mediation Rules
of the AAA. All costs and expenses incurred by Executive in connection with such
mediation proceeding (including, without limitation, reasonable attorneys’ fees)
shall be paid and/or reimbursed by the Company.”
     11. All Other Provisions Remain Effective. Except as otherwise expressly
modified under this Agreement, all other terms and conditions of the Existing
Employment Agreement shall continue in full force and effect and are hereby
ratified and confirmed. In the event of any inconsistency between the terms of
the Existing Employment Agreement and the terms of this Agreement, the terms of
this Agreement shall control. The parties acknowledge and agree that Section 5
of the 2003 Letter Agreement shall not be effective or binding upon Executive
from and after February 3, 2006.
     12. Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally against receipt,
by courier service or by registered mail, return receipt requested, and shall be
effective upon actual receipt by the party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
If to SunCom or the Company, to the attention of the Chairman of the Committee
at SunCom’s principal executive offices, with a copy to:
Dow, Lohnes & Albertson, PLLC
1200 New Hampshire Avenue, N.W.
Washington, D.C. 20036
Attention: Leonard J. Baxt
Facsimile: (202) 776-2222
If to Executive:
Mr. Michael E. Kalogris
1100 Cassatt Road
Berwyn, PA 19312
with a copy to:
Kleinbard Bell & Brecker LLP
1900 Market Street, Suite 700
Philadelphia, PA 19103
Attention: Howard J. Davis

 



--------------------------------------------------------------------------------



 



Mr. Michael E. Kalogris
December 20, 2005
Page 5
          Facsimile: (215) 568-0140
     Please evidence your acceptance of the foregoing modifications to the
Existing Employment Agreement by executing this Agreement where provided below
and returning it to me, whereupon this Agreement shall constitute the legally
valid and binding obligation of the parties hereto, enforceable against such
parties in accordance with its terms, and future references to your Employment
Agreement shall mean the Existing Employment Agreement as amended by this
Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



Mr. Michael E. Kalogris
December 20, 2005
Page 6
     Pending execution of this Agreement or in the event you elect not to accept
this offer, your employment shall continue under the terms of the Existing
Employment Agreement including the automatic extension of the Employment Period
as provided therein.

            SunCom Wireless Holdings, Inc.
      By:   /s/ Arnold L. Chavkin         Arnold L. Chavkin        Chairman,
Compensation Committee of the Board of Directors        SunCom Wireless
Management Company, Inc.
      By:   /s/ David D. Clark         David D. Clark        Executive Vice
President and CFO         Executive      /s/ Michael E. Kalogris       MICHAEL
E. KALOGRIS           

 